Case 16-02833-jw   Doc   Filed 05/30/19 Entered 05/30/19 13:42:14   Desc Main
                          Document      Page 1 of 4
Case 16-02833-jw   Doc   Filed 05/30/19 Entered 05/30/19 13:42:14   Desc Main
                          Document      Page 2 of 4
Case 16-02833-jw   Doc   Filed 05/30/19 Entered 05/30/19 13:42:14   Desc Main
                          Document      Page 3 of 4
Case 16-02833-jw   Doc   Filed 05/30/19 Entered 05/30/19 13:42:14   Desc Main
                          Document      Page 4 of 4
